ASSET ACCUMULATOR ASSET PORTFOLIO MANAGER CORPORATE BENEFITS ESTATE DESIGNER FIRSTLINE FIRSTLINE II STRATEGIC ADVANTAGE I AND II STRATEGIC INVESTOR VARIABLE SURVIVORSHIP FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 Supplement Effective as of May 1, 2014 This supplement provides up-to-date information about the company and updates and amends your current prospectus and Statement of Additional Information and subsequent supplements thereto. Please read it carefully and keep it with your prospectus and Statement of Additional Information for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY Information about the Security Life of Denver Insurance Company found in your policy prospectus and Statement of Additional Information is deleted and replaced with the following: Security Life of Denver Insurance Company (“Security Life,” “we,” “us,” “our,” and the “company”) issues the variable universal life insurance policy described in this prospectus and is responsible for providing the policy’s insurance benefits. All guarantees and benefits provided under the policy that are not related to the variable account are subject to the claims paying ability of the company and our general account. We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 8055 East Tufts Avenue, Suite 650, Denver, Colorado 80237. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya
